Citation Nr: 0612127	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-32 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

3.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently assigned a 20 percent evaluation.

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.

5.  Entitlement to special monthly compensation based on 
housebound status.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1970 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2003.  An additional issue of a higher initial rating 
for tinnitus was not included in the August 2004 substantive 
appeal, and, thus, the issue is not before the Board.  

For reasons expressed below, the first four issues listed on 
the title page are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, diabetes 
mellitus, tinnitus, and left ear hearing loss, with a 
combined evaluation is 100 percent.  

2.  The veteran is not bedridden or substantially confined to 
his premises.  


CONCLUSION OF LAW

Special monthly compensation based on housebound status is 
not warranted. 38 U.S.C.A. §§ 1114(l), (s) (West 2002); 38 
C.F.R. §§ 3.350, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

SMC under 38 U.S.C.A. § 1114(s) is payable when the veteran 
has a single service-connected disability rated as 100 
percent and has additional service-connected disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems.  In this case, the veteran is rated as 100 
percent disabled for PTSD, but he does not have another 
disability rated at 60 percent. 

Special monthly compensation under 38 U.S.C.A. § 1114(s) is 
also payable when the veteran is permanently housebound by 
reason of service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of a service-connected disability to his 
or her dwelling and the immediate premise or, if 
institutionalized, to the ward or clinic areas and it is 
reasonably certain that the disability or disabilities and 
resulting confinement will continue throughout his or her 
lifetime. 38 C.F.R. § 3.350(i)(2).

Service connection is in effect for PTSD, diabetes mellitus, 
tinnitus, and left ear hearing loss, with a combined 
evaluation of 100 percent.  He also has multiple non-service-
connected disabilities.  However, there is no medical 
evidence suggesting that he is confined to his dwelling or 
the immediate premises, so it is not necessary to 
differentiate the extent of disability due to service-
connected and non-service-connected causes.  Instead, the 
medical evidence shows that although the veteran has been 
hospitalized on numerous occasions, there is no indication of 
any necessity for lifetime or even long-term confinement.  On 
the multiple occasions when the veteran has requested to be 
discharged against medical advice (once when he was found off 
the grounds by hospital personnel), his request has been 
granted.  He has moved from one place to another several 
times in the past decade, living sometimes on his own, 
sometimes with other individuals, and sometimes with a family 
member.  In May 2005, for instance, it was noted that he 
lived alone, and had a girlfriend.  Telephone conversations 
with the veteran in connection with a sobriety plan in 
September and October 2005 reported that at that time, he was 
living in a rural area with his mother.  He attended church 
regularly, walked to church, and engaged in activities such 
as building a chicken coop and singing in a church choir.  

In short, there is no evidence indicating that is unable to 
leave his premises.  Except for occasional acute medical 
conditions, such as in December 2004, when he was 
hospitalized after being found beaten and unconscious, he has 
not been "confined" to a hospital.  Indeed, the veteran has 
made no specific contentions with respect to how he believes 
he is housebound.  Thus, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met with respect to the 
housebound issue by a letter sent to the claimant in August 
2005.  This letter advised the claimant of the information 
necessary to substantiate his claim special monthly 
compensation based on housebound status, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In addition, he was told to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  

The August 2005 letter was not sent prior to the initial RO 
adjudication as to the issue, nor has there been 
readjudication subsequent to that notice.  See Mayfield v. 
Nicholson, No. 05-7157, slip op. at 8 (Fed. Cir. April 5, 
2006).  However, the veteran did not send in any additional 
evidence pertaining to that issue before it was forwarded to 
the Board in January 2006; thus, a readjudication would have 
served no useful purpose.  See 38 C.F.R. § 3.104(a) (2005) (a 
rating decision is binding on field offices and may not be 
reviewed on the same factual basis, except in certain 
circumstances such as clear and unmistakable error or when a 
claimant has requested Decision Review Officer review).  He 
is represented by an attorney, who submitted additional 
medical evidence directly to the Board in March 2006, 
accompanied by waiver of initial RO consideration.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  Thus, since the veteran, represented 
by an attorney, has waived RO consideration of the evidence 
submitted directly to the Board, after receiving the VCAA-
compliant notice letter, the Board finds that under these 
circumstances, it was harmless error for the RO to have 
failed to readjudicate the claim after the VCAA notification 
letter, and that the VCAA notice requirements have been 
satisfied.    

The Board also concludes VA's duty to assist has been 
satisfied.  Records of treatment identified by the veteran 
have been obtained.  The voluminous records do not contain 
any indication of the existence of any evidence that would 
substantiate the veteran's claim for special monthly 
compensation based on housebound status.  Since, as discussed 
above, a longitudinal review of the evidence clearly 
demonstrates that the veteran is not substantially confined 
to the premises of his home or other facility, there is no 
reasonable possibility that any further development would 
yield evidence in support of his claim, particularly since 
the regulation requires that there be a reasonable 
expectation that the housebound status continue for the 
remainder of his life.  In other words, since this evidence 
affirmatively and demonstrably shows that the veteran has 
been engaging in numerous activities outside the premises of 
his home and treatment facilities throughout the appeal 
period, and he has not made any specific contentions to the 
contrary, there is no reasonable possibility that evidence 
showing he is housebound exists.  For the same reasons, an 
examination is not warranted.  

Thus, VA has sufficiently satisfied its duties to inform and 
assist the claimant in the development of his claim, and he 
is not prejudiced by the Board considering the merits of the 
claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to special monthly compensation based on 
housebound status is denied.


REMAND

In the May 2003 rating decision, service connection for 
hearing loss of the left ear was granted, and assigned a 
noncompensable evaluation, based on the findings of a 
February 2003 VA examination.  At the same time, service 
connection for hearing loss of the right ear was denied, on 
the basis that the veteran did not have hearing loss which 
met the requirements of a disability, under 38 C.F.R. § 
3.385.  Since then, however, VA treatment records dated from 
2004 to 2005 have been received, which note "hearing 
difficulties," and show the veteran was referred for an 
audiology consult in March 2005.  In order to determine 
whether the veteran's hearing has deteriorated since the 2003 
examination, these records should be obtained, and an 
additional examination conducted.  

With respect to the veteran's claim for a higher initial 
rating for diabetes mellitus, on the VA examination in 
February 2003, the veteran reported no history of tingling or 
numbness, sensory examination was intact, and the diagnosis 
was diabetes mellitus without complications.  However, the VA 
treatment records dated from 2004 to 2005 show some 
complaints of numbness in the extremities, with a possible 
relationship to diabetes mellitus noted on occasion.  He was 
referred for neurology and podiatry consults while 
hospitalized in March 2005, but the records are incomplete, 
with many missing pages, and the results of any such consults 
cannot be ascertained from the records.  The most recent 
treatment record, dated in November 2005, disclosed 2+ pulses 
in the feet and normal sensation.  However, in view of the 
incomplete references to possible or suspected diabetic 
neuropathy, the complete records of his relevant treatment 
should be obtained, and an additional examination conducted.  

Finally, with respect to the claim for special monthly 
compensation based on the need for regular aid and 
attendance, he has never been afforded an examination to 
determine whether he needs the aid and attendance of another 
person.  In this regard, although recent hospital records 
suggest that the veteran is incompetent, his competence to 
manage his financial affairs is a different matter from his 
capacity to engage in the activities of daily living, or 
protect himself from the environment.  In addition, he has 
numerous significant non-service-connected disabilities, and 
it must be determined, by medical evidence, and not simply 
history reported by the veteran, whether his service-
connected disabilities, standing alone, require the aid and 
attendance of another person.  Howell v. Nicholson, No. 04-
624 (U.S. Vet. App. March 23, 2006).

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  Obtain the following VA treatment 
records:
Progress Notes, to specifically include all 
neurology, podiatry, and/or audiology 
consultations (including complete copies of 
the consultations obtained during the March 
2005 hospitalization), as well as all 
diabetic clinic treatment records, for the 
period from March 2003 to the present; and
Discharge Summaries for the period from 
December 2005 to the present.  

2.  Diabetes Mellitus.  After obtaining the 
above medical records, schedule the veteran 
for a VA examination to determine the 
manifestations and severity of his diabetes 
mellitus.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  All signs and 
symptoms necessary for rating the condition 
should be reported in detail, in particular, 
whether that condition requires insulin, 
restricted diet, and/or regulation of 
activities; and whether he has episodes of 
ketoacidosis or hypoglycemic reactions 
requiring medical treatment.  In addition, 
it should be determined whether he has 
diabetic neuropathy or other complications, 
and, if so, the manifestations and severity 
of any such conditions.  

3.  Hearing Loss.  After obtaining the above 
medical records, schedule the veteran for a 
hearing examination, including speech 
audiometry and CNC speech discrimination 
tests.  The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  

4.  Aid and Attendance.  After the medical 
records requested above have been obtained, 
schedule the veteran for a VA aid and 
attendance examination, to determine whether 
he requires the regular aid and attendance 
of another person in daily living due solely 
to his service-connected PTSD, diabetes 
mellitus, tinnitus, and hearing loss, 
standing alone.  The claims file and a copy 
of this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examination 
report should address whether the veteran is 
under an incapacity, physical or mental, 
that requires care and assistance on a 
regular basis to protect him from the 
hazards or dangers incident to his daily 
environment.  The conclusions must be based 
on medical findings and not simply the 
veteran's reported history.  All conclusions 
must be explained in detail, and the 
evidence relied upon for the conclusions 
must be identified.  

5.  After assuring compliance with the 
notice and duty to assist provisions of the 
law, review the claims for a higher rating 
for diabetes mellitus and left ear hearing 
loss; service connection for right ear 
hearing loss; and special monthly 
compensation based on the need for regular 
aid and attendance.  If the determination is 
not a full grant of benefits sought, furnish 
the veteran and his representative with a 
supplemental statement of the case, which 
includes a discussion of all evidence 
received since the August 2004 statement of 
the case.  After affording the veteran and 
his representative an opportunity to 
respond, the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


